Citation Nr: 1121638	
Decision Date: 06/03/11    Archive Date: 06/09/11

DOCKET NO.  09-30 635	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, Oklahoma


THE ISSUE

Entitlement to service connection for major depressive disorder (MDD), claimed as secondary to service connected chronic lumbar strain with degenerative arthritis.


REPRESENTATION

Appellant represented by:	Oklahoma Department of Veterans Affairs


WITNESSES AT HEARING ON APPEAL

Appellant and Spouse


ATTORNEY FOR THE BOARD

S. M. Marcus, Counsel


INTRODUCTION

The appellant is a veteran who served on active duty from March 1976 to March 1979.

This matter is before the Board of Veterans' Appeals (Board) on appeal from an August 2008 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Muskogee, Oklahoma.  The Veteran had a hearing before the Board in April 2011 and the transcript is of record.

Please note this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2010).  38 U.S.C.A. § 7107(a)(2) (West 2002).

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the Veteran if further action is required on his part.


REMAND

The Veteran claims his depression is attributable to his service-connected low back disability.

The Veteran's service treatment records are silent as to any specific complaints or treatment for depression or other psychiatric disorder.  His DD-214, however, indicates the Veteran was awarded, among other things, the Republic of Vietnam Gallantry Cross Unit Citation with Palm Device for his combat service in Vietnam.  

In Collette v. Brown, 82 F.3d 389 (Fed. Cir. 1996), the United States Court of Appeals for the Federal Circuit held that under 38 U.S.C.A. § 1154(b), a combat veteran's assertions of an event during combat are to be presumed if consistent with the time, place and circumstances of such service. However, 38 U.S.C.A. § 1154(b) can be used only to provide a factual basis upon which a determination could be made that a particular disease or injury was incurred or aggravated in service, not to link the claimed disorder etiologically to a current disorder. See Libertine v. Brown, 9 Vet. App. 521, 522-23 (1996). Section 1154(b) does not establish service connection for a combat veteran; it aids him by relaxing the adjudicative evidentiary requirements for determining what happened in service. 

In this case, the Veteran's depression claim is mainly premised on the theory that his depression is attributable to his service-connected low back disorder.  To the extent his depression is attributable to in-service combat exposure, however, the Board notes such combat recollections will be considered consistent with the circumstances of his service.  The evidence, however, must still establish by competent medical evidence tending to show a current disability and a nexus between that disability and those service events. See Gregory v. Brown, 8 Vet. App. 563, 567 (1996); see also Kessel v. West, 13 Vet. App. 9, 17-19 (1999). 

In support of his claim, the Veteran submitted numerous statements from his private physician, Dr. Smith, dated in 2008, opining that the Veteran developed depression as a result of his low back chronic pain.  

In contrast, however, treatment records from Dr. Smith from July 1988 to September 2007 indicate the Veteran has depression related to his cerebrovascular disease (which is not service-connected).  Other treatment records from other private physicians, to include Dr. Nimeh and Dr. Wright, indicate the Veteran was found to have no psychiatric problem upon examination.

The Veteran was afforded a VA examination in April 2008 where the examiner noted the Veteran's complaints of depression since returning from Vietnam related to Vietnam-combat memories.  The examiner also noted the Veteran's complaints that his depression worsened as a result of his low back pain.  The examiner diagnosed the Veteran with MDD, but found it less likely as not that the Veteran's depression is related to his low back disorder because the Veteran's symptoms and diagnosis of depression pre-dates his diagnosis of a low back disability.  The examiner did note, however, that the Veteran's depression worsened after he developed arthritis.  Other than the vague reference of worsening, the examiner did not proffer a specific opinion with regard to whether the Veteran's depression was aggravated beyond the natural progression of the disorder due to his service-connected low back disorder.  It is noted that the examiner reviewed some but not all of the claims file.

The Veteran testified before the Board in April 2011 indicating the 2008 VA examiner had a foreign accent and it was difficult for him to understand the examiner and the questions asked.  Overall, the Veteran feels the 2008 VA examination was inadequate. 

The Board agrees the examination was inadequate, but for different reasons.  An examination is considered adequate when it is based on consideration of the appellant's prior medical history and examinations and also describes the disability in sufficient detail so that the Board's evaluation of the disability will be a fully informed one.  See Barr v. Nicholson, 21 Vet. App. 303, 312 (2007); Stefl v. Nicholson, 21 Vet. App. 120, 124-25 (2007).  

In this case, the 2008 examiner did not address the conflicting medical opinions of Dr. Smith, Dr. Nameh and Dr. Wright.  The examiner also noted the Veteran's in-service combat exposure as well as worsened depression symptoms after his arthritis developed, but did not specifically render an opinion with regard to whether the Veteran's depression was causally linked to his in-service combat exposure or, in the alternative, whether the Veteran's depression was aggravated beyond the natural progression of the disorder due to his service-connected low back disorder.  See 38 U.S.C. § 5103A(d) (2002); 38 C.F.R. § 3.310(a)(2)(b) (stating that service connection on a secondary basis may be established by a showing that the current disability was either caused by or aggravated by a service-connected disability). 

Accordingly, the Board concludes a new VA examination is necessary to consider whether the Veteran's current depression (or any other psychiatric condition found) is directly attributable to his in-service combat exposure or secondarily attributable to his service-connected low back disorder.  With regard to the latter question, the examiner must specifically address whether the Veteran's depression was caused by or aggravated by his service-connected low-back disorder.  The examiner should also be asked to resolve the conflicting medical evidence in the claims folder.  

The Veteran testified during his hearing before the Board in April 2011 that his VA primary physician referred him to a mental health specialist in a different VA facility during his January 2011 annual health visit.  At that time, the Veteran testified he spoke with a VA physician via teleconference from the VAMC in Oklahoma City with a physician sitting at the VA outpatient clinic in Lauden, Oklahoma.  These records are not currently in the claims folder and the AMC should make efforts to obtain any outstanding VA outpatient treatment records.  See Bell v. Derwinski, 2 Vet. App. 611, 613 (1992) (indicating that federal records are considered part of the record on appeal since they are within VA's constructive possession).

The AMC should also attempt to obtain any private medical records not currently obtained.

Accordingly, the case is REMANDED for the following action:

1.  Ask the Veteran to identify any and all private treatment providers and complete release forms authorizing VA to request his treatment records from Dr. Smith, Dr. Nimeh, Dr. Wright and any other private physician who treated him for his claimed conditions from 2008 to the present. These medical records should then be requested, and the RO should specify that actual treatment records, as opposed to summaries, are needed. All efforts to obtain these records, including follow-up requests, if appropriate, should be fully documented.

2.  Obtain the Veteran's medical records for treatment of his claimed disabilities from the VA Medical Center in Oklahoma City, Oklahoma and Lauden, Oklahoma from June 2009 to the present. All efforts to obtain VA records should be fully documented, and the VA facility must provide a negative response if records are not available. 

3.  After obtaining the above records, to the extent available, schedule the Veteran for a VA psychiatric examination (with a different examiner than the one who conducted the April 2008 examination) for his claimed depression, also claimed as secondary to his service-connected low back disability.  The examiner is asked to determine the extent and likely etiology of any psychiatric condition found.  Specifically:
* Whether the Veteran's depression, or any other psychiatric condition(s) found, was directly caused or aggravated by any incident of service, to include his conceded Vietnam combat exposure. 
* Whether the depression or any other psychiatric condition found is caused or aggravated by the Veteran's service-connected low back disability, to include arthritis. 

The claims folder and a copy of this remand must be reviewed by the examiner and the examiner should provide a complete rationale for any opinion given without resorting to speculation resolving any conflicting medical opinions rendered, to include opinions rendered by Dr. Smith, Dr. Nimeh, Dr. Wright and the April 2008 VA examiner.

It would be helpful if the examiner would use the following language, as may be appropriate:  "more likely than not" (meaning likelihood greater than 50%), "at least as likely as not" (meaning likelihood of at least 50%), or "less likely than not" or "unlikely" (meaning that there is a less than 50% likelihood).

The term "at least as likely as not" does not mean "within the realm of medical possibility."  Rather, it means that the weight of medical evidence both for and against a conclusion is so evenly divided that it is as medically sound to find in favor of that conclusion as it is to find against it.  

4.  After completion of the above, the RO should review the claim.  If the claim remains denied, the Veteran and his representative should be furnished an appropriate SSOC and afforded the opportunity to respond. 

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

No action is required of the Veteran until further notice.  However, the Board takes this opportunity to advise the Veteran that the conduct of the efforts as directed in this remand, as well as any other development deemed necessary, is needed for a comprehensive and correct adjudication of his claim.  His cooperation in VA's efforts to develop his claim, including reporting for any scheduled VA examination, is both critical and appreciated.  The Veteran is also advised that failure to report for any scheduled examination may result in the denial of a claim.  38 C.F.R. § 3.655 (2010). 

	(CONTINUED ON NEXT PAGE)



The claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2002).



_________________________________________________
K. PARAKKAL
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2010).

